Fourth Court of Appeals
                                  San Antonio, Texas
                                        August 19, 2015

                                     No. 04-14-00569-CV

                                        Burton KAHN,
                                          Appellant

                                               v.

                          HELVETIA ASSET RECOVERY, INC.,
                                     Appellee

                  From the 37th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2013-CI-18355
                        Honorable Michael E. Mery, Judge Presiding

                                            ORDER

    In accordance with this court’s opinion of this date, this appeal is DISMISSED FOR
WANT OF JURISDICTION.

       We order that appellee Helvetia Asset Recovery, Inc. recover its costs of this appeal from
appellant Burton Kahn.

       It is so ORDERED on August 19, 2015.


                                                _____________________________
                                                Marialyn Barnard, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 19th day of August, 2015.

                                                _____________________________
                                                Keith E. Hottle, Clerk